K AZEROUNI
LAW GROUP. APC

3

Cage 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page1of14 Page ID#:1

a

SN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

KAZEROUNI LAW GROUP, APC
Yana A. Hart, Esq. (SBN: 306499)
yana@kazlg.com

2221 Camino Del Rio S., Suite 101
San Diego, CA 92108

Telephone: 619-233-7770

Facsimile: 619-297-1022

Counsel for Plaintiff Tyler Baker
and the Putative Class

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Tyler Baker, individually and on
behalf of others similarly situated,

Plaintiff,
Vv.

Aluh-Teh LLC, d/b/a
Seaweedonocean.com,

Defendant.

 

 

Case No.: 2:20-cv-07316

CLASS ACTION

COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF
PURSUANT TO THE
TELEPHONE CONSUMER
PROTECTION ACT, 47 U.S.C. §
227 ET SEQ.

Jury Trial Demanded

 

 

 

 

CLASS ACTION COMPLAINT

Baker v. Aluh-Teh LLC

 

 
KAZEROUNI

LAW GROUP, APC

Cas

rN

sa DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

B 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 2 o0f14 Page ID #:2

INTRODUCTION
Tyler Baker (‘Plaintiff’), brings this action for damages, injunctive relief, and

any other available legal or equitable remedies, resulting from the illegal actions
of Aluh-Teh LLC, d/b/a Seaweedonocean.com (“Defendant”), in negligently,
knowingly, and/or willfully contacting Plaintiff on Plaintiffs cellular telephone,
in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
(“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
personal knowledge as to his own acts and experiences and, as to all other
matters, upon information and belief, including investigation conducted by
Plaintiff's attorneys.

The TCPA was designed to prevent calls and messages like the ones described
within this complaint and to protect the privacy of citizens like Plaintiff.
“Voluminous consumer complaints about abuses of telephone technology—for
example, computerized calls dispatched to private homes—prompted Congress
to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
In enacting the TCPA, Congress intended to give consumers a choice as to how
creditors and telemarketers may call them, and made specific findings that
“Tt]echnologies that might allow consumers to avoid receiving such calls that are
not universally available, are costly, are unlikely to be enforced, or place an
inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward
this end, Congress found that:

Banning such automated or prerecorded telephone calls to the
home, except when the receiving party consents to receiving
the call or when such calls are necessary in an emergency
situation affecting the health and safety of the consumer, is the
only effective means of protecting telephone consumers from
this nuisance and privacy invasion.

Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on
TCPA’s purpose).

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI
LAW GROUP. APC

3

Cag

iB

“SDN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 30f14 Page ID #:3

10.

 

Congress also specifically found that “the evidence presented to the Congress
indicates that automated or prerecorded calls are a nuisance and an invasion of
privacy, regardless of the type of call [...].” Jd. at §§ 12-13. See also, Mims, 132
S. Ct. at 744.

As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

calls similar to this one:

The Telephone Consumer Protection Act [...| is well known
for its provisions limiting junk-fax transmissions. A less
litigated part of the Act curtails the use of automated dialers
and prerecorded messages to cell phones, whose subscribers
often are billed by the minute as soon as the call is answered —
and routing a call to voicemail counts as answering the call.
An automated call to a landline phone can be an annoyance;
an automated call to a cell phone adds expense to annoyance.

Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

Plaintiff brings this case as a class action seeking damages for himself and all
others similarly situated.

JURISDICTION & VENUE
This Court has federal question jurisdiction because this case arises out of
violation of federal law: the TCPA, 47 U.S.C. § 227 et seq.
Because Defendant conducts business within the State of California, personal
jurisdiction is established.
Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (1)
Defendant resides in this judicial district and (ii) a substantial part of the events
or omissions giving rise to this claim occurred in this district due to Defendant’s
presence.

PARTIES & DEFINITIONS
Plaintiffis, and at all times mentioned herein was, a natural person residing in the

County of Chittenden, in the State of Vermont.

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI
LAW GROUP. APC

>

Ca

Dy

 

e 2:20-cv-07316-CBM-MRW Document 1 Filed 08/13/20 Page 4of14 Page ID #:4

11.

12.

13.

14.

15.

16.

17.

H/
/II
M1
//
Hf
M1
H/
HI
///

 

Defendant is, and at all times mentioned herein, was a corporation headquartered
in Lompoc, California. Defendant is authorized to and regularly conducts
business within the State of California.
Defendant is, and at all times mentioned herein was, a “person” as defined by 47
U.S.C. §153 (39).

FACTS
Plaintiff is, and has been at all times relevant to this action, the regular and sole
user of his cellular telephone number—(802) 238-XXXX.
Plaintiff is not a customer of Defendant, nor has Plaintiff ever done business with
Defendant. Plaintiff never sought Defendant’s business and did not authorize any
pre-recorded. or automated robotic calls or text messages to his cellular number.
Nonetheless, on or about July 17, 2020 at approximately 9:27 PM, Defendant
sent Plaintiff an unsolicited, automated text message to Plaintiffs cellular
telephone number from the number (661) 765-8514.
Defendant sent Plaintiff an additional unsolicited, automated text message to
Plaintiffs cellular telephone number on or about July 19, 2020 at 1:06 PM from
the same number.
True and correct copies of the July 17 and July 19, 2020 text messages sent by

Defendant are reproduced below:

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI

LAW GROUP, APC

?

Cage 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page5of14 Page ID #:5

iat
© +1661/658514 eye eS © +16617658514

: SEA OUR SPECIALS! ; : WSWETINIDA
Add to contacts Block : ie ; J Dy. ws
eA at dab You're subscribed to pa

receive text offers and ,
alerts. Recurring : BOGO'50% OFF THE

Text HELP for help, Sires ‘ oy
to cancel, Msg&Data Rates abut 1 late

MeN) he
May Apply. *EQUAL OR LESSER

eV |

SEA OUR SPECIALS!: :: PUNY
Thank you for joining the VIP ~,*
old 4oM Yl lsd cd es) | om Os BOGO 50% o)dan ies |
Stay tuned for deals and ENTIRE STORE! SEA OUR SPECIALS!: :
promotions from us sent right = P Saturday's Deal !- 7/18
to your phone!
*EQUAL OR LESSER
ke Our Survey:
TT AUARLAR ET Ann ae he) esi y- 00) 0) alot) ol ae
Thanks for joining our
text club! Complete your
customer profile from here
in.com/menu Bais i ana PALO REN bev
yo W ell ses) 01). oe
J eT care l om Te] ea a | e

SEA OUR SPECIALS! : :

oe Oe in A og + Ln Ro +

 

15118. Defendant initiated telephonic communications to Plaintiffs cellular telephone.

16 Plaintiff found these communications excessive, inconvenient, harassing, and
17 placed in complete disregard of Plaintiff's privacy.

1819. Plaintiff did not give Defendant prior express written consent to send text
19 messages to his cellular telephone number by using an automatic telephone
20 dialing system.

21|120. The text messages Defendant sent to Plaintiff consisted of pre-written templates
22 of impersonal text and were identical to text messages Defendant sent to other
23 consumers.

241/21. The language in the messages were automatically generated and inputted into

25 pre-written text template without any actual human intervention in the drafting
26 or sending of the messages; the same exact messages were sent to thousands of
27 other consumers.
28

-5-

 

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 

 

 
3

KAZEROUNI
LAW GROUP, APC

Cag

 

 

22.

23.

24.

25.

26.

27.

28.
29.

30.

e 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 6 of 14 Page ID #:6

The telephone system Defendant used to send the message constitutes an ATDS
as defined by 47 U.S.C. § 227(a)(1).
Upon information and good faith belief, and in light of the nature and character
of the text message at issue—standardized, impersonal, and consistent in
structure and format—the advertisement and marketing text messages at issue
were sent by using “equipment which has the capacity—(1) to store numbers to
be called or (2) to produce numbers to be called, using a random or sequential
number generator—and to dial such numbers automatically (even if the system
must be turned on or triggered by a person).” Marks v. Crunch San Diego, LLC,
904 F.3d 1041, 1053 (9th Cir. 2018).
Upon information and belief, no human directed the text messages to Plaintiffs
number.
In addition, upon information and belief, the hardware and software combination
utilized by Defendant has the capacity to store and dial sequentially generated
numbers, randomly generated numbers or numbers from a database of numbers.
Defendant did not have Plaintiffs prior express consent to place automated text
messages to Plaintiff on his cellular telephone.
Receipt of Defendant’s unauthorized message drained Plaintiff's phone battery
and caused Plaintiff additional electricity expenses and wear and tear on his
phone and battery.
Defendant did not place the text message for an emergency purpose.
Through the aforementioned conduct, Defendant violated 47 U.S.C. §
227(b)(1)(A) (ili).

STANDING

Standing is proper under Article III of the Constitution of the United States of
America because Plaintiffs claims state: (a) a valid injury in fact; (b) which is

traceable to the conduct of Defendant; and (c) is likely to be redressed by a

CLASS ACTION COMPLAINT Baker y, Aluh-Teh LLC

 
KAZEROUNI

LAW GROUP, APC

Cage 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 7 of 14 Page ID#:7

I favorable judicial decision. See Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
2 (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
3 The “Injury in Fact” Prong

41131. Plaintiff's injury in fact must be both “concrete” and “particularized” in order to
5 satisfy the requirements of Article III of the Constitution, as articulated in Spokeo.
Spokeo, 136 S.Ct. at 1547.

6
7/32. Foran injury to be “concrete” it must be a de facto injury, meaning that it actually

8 exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.

9 2012). In this case, Defendant sent a text message to Plaintiffs cellular telephone,
10 using an ATDS. Such text messages are a nuisance, an invasion of privacy, and
IL an expense to Plaintiff. All three of these injuries are concrete and de facto.

12/33. Foran injury to be “particularized” means that the injury must “affect the Plaintiff

13 in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
14 Defendant invaded Plaintiff's privacy and peace by texting his cellular telephone,
15 and did this with the use of an ATDS. Furthermore, Plaintiff was distracted and
16 annoyed by having to take time, opening and reading the text messages. All of
17 these injuries are particularized and specific to Plaintiff and will be the same
18 injuries suffered by each member of the putative class.

19 The “Traceable to the Conduct of Defendant” Prong

20134. The second prong required to establish standing at the pleadings phase is that
21 Plaintiff must allege facts to show that its injuries are traceable to the conduct of
22 Defendant.

23 35. The above text messages were directly and explicitly linked to Defendant. The

24 text messages linked to Defendant’s website seaweedonocean.com and included
25 Defendant’s logo and branding. These text messages are the sole source of
26 Plaintiffs and the class’s injuries. Therefore, Plaintiff has illustrated facts that
27 show that his injuries are traceable to the conduct of Defendant.
28

-7-

 

 

 

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
3

KAZEROUNI
LAW GROUP, APC

Cag

 

 

36.

37.

38.

39.

40.

Al.

42.

43.

e 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 8o0f14 Page ID #:8

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

The third prong to establish standing at the pleadings phase requires Plaintiff to
allege facts to show that the injury is likely to be redressed by a favorable judicial
opinion.

In the present case, Plaintiff's Prayers for Relief include a request for damages
for each text message made by Defendant, as authorized by statute in 47 U.S.C.
§ 227. The statutory damages were set by Congress and specifically redress the
financial damages suffered by Plaintiff and the members of the putative class.
Because all standing requirements of Article III of the U.S. Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.

CLASS ACTION ALLEGATIONS

Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following class:

All persons throughout the United States (1) to whom

Defendant delivered, or caused to be delivered, a text

message, (2) directed to a number assigned to a cellular

telephone service, (3) by using an automatic telephone

dialing system, (4) within four years preceding the date of

this complaint through the date of class certification.
Excluded from the class are Defendant, its officers and directors, members of
their immediate families and their legal representatives, heirs, successors, or
assigns, and any entity in which Defendant has or had a controlling interest.
Plaintiff reserves the right to redefine the classes and to add subclasses as
appropriate based on discovery and specific theories of liability.
Numerosity: Upon information and belief, the members of the class are so
numerous that joinder of all of them is impracticable.

The exact number of the members of the class is unknown to Plaintiff at this time

and can (and will) be determined through appropriate discovery. However, given
-8-

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI
LAW GROUP, APC

3

Cag

 

 

44.

45.

46.

47,

Ag.

49,

50.

e 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 9 of14 Page ID #:9

that, on information and belief, Defendant texted thousands of class members
nationwide during the class period, it is reasonable to presume that the members
of the class are so numerous that joinder of all members is impracticable. The
disposition of the claims in a class action will provide substantial benefits to the
parties and the Court.

Ascertainability: The members of the class are ascertainable because the class is
defined by reference to objective criteria.

In addition, the members of the class are identifiable in that, upon information
and belief, their cellular telephone numbers, names and addresses can be
identified in business records maintained by Defendant and by third parties.
Typicality: Plaintiff’s claims are typical of the claims of the members of the class.
Plaintiff has had to suffer the burden of receiving text messages to his cellular
telephone from an ATDS. Thus, his injuries are typical to class members. As it
did for all members of the class, Defendant used an ATDS to deliver a text
message to Plaintiffs cellular telephone number.

Plaintiffs claims, and the claims of the members of the class, originate from the
same conduct, practice and procedure on the part of Defendant.

Plaintiffs claims are based on the same theories, as are the claims of the members
of the class.

Plaintiff and the class members were harmed by the acts of Defendant in at least
the following ways: Defendant harassed Plaintiff and the class members by
illegally texting their cellular phones using an ATDS. Plaintiff and the class were
damaged thereby.

Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
interests of the members of the class with whom he is similarly situated, as
demonstrated herein. Plaintiff acknowledges that he has an obligation to make
known to the Court any relationships, conflicts, or differences with any class

member.

CLASS ACTION COMPLAINT Baker y, Aluh-Teh LLC

 
K AZEROUNI
LAW GROUP. APC

3.

Case

 

 

2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 10o0f14 Page ID #:10

51.

52.
53.

54.
55.

56.

57,

58.

Plaintiff's interests in this matter are not directly or irrevocably antagonistic to

the interests of the members of the class.

Plaintiff will vigorously pursue the claims of the members of the class.

Plaintiff has retained counsel experienced and competent in class action

litigation. Plaintiffs attorneys, the proposed class counsel, are versed in the rules

governing class action discovery, certification, and settlement. In addition, the

proposed class counsel is experienced in handling clams involving consumer

actions and violations of the TCPA.

Plaintiffs counsel will vigorously pursue this matter.

Plaintiffs counsel will assert, protect and otherwise represent the members of the

class.

Plaintiff has incurred, and throughout the duration of this action, will continue to

incur costs and attorneys’ fees that have been, are, and will be, necessarily

expended for the prosecution of this action for the substantial benefit of each class

member.

Predominance: The questions of law and fact common to the members of the

class predominate over questions that may affect individual members of the class.

The elements of the legal claims brought by Plaintiff and class members are

capable of proof at trial through evidence that is common to the class rather than

to its individual members.

Commonality: There are common questions of law and fact as to all members of

the class, including but not limited to the following:

a. What is Defendant’s conduct, pattern, and practice as it pertains to
delivering advertisement and telemarketing text messages;

b. Whether, within the statutory period, Defendant used an ATDS as
defined by the TCPA to send text messages to class members;

C. Whether Defendant’s conduct violated the TCPA;

-10-

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI

LAW GROUP, APC

?

 

 

 

Casq@ 2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 11o0f14 Page ID #:11

J d. Whether Defendant should be enjoined from engaging in such conduct

2 in the future; and

3 e. The availability of statutory penalties.

4159. Superiority: A class action is superior to all other available methods for the fair

5 and efficient adjudication of this matter because:

6 ° If brought and prosecuted individually, the claims of the members of the

7 class would require proof of the same material and substantive facts.

8 ° The pursuit of separate actions by individual members of the class would,

9 as a practical matter, be dispositive of the interests of other members of
10 the class, and could substantially impair or impede their ability to protect
I] their interests.
12 ° The pursuit of separate actions by individual members of the class could
13 create a risk of inconsistent or varying adjudications, which might
14 establish incompatible standards of conduct for Defendant.
15 e These varying adjudications and incompatible standards of conduct, in
16 connection with presentation of the same essential facts, proof, and legal
17 theories, could also create and allow the existence of inconsistent and
18 incompatible rights within the class.
19 ° The damages suffered by each individual member of the class may be
20 relatively modest, thus, the expense and burden to litigate each of their
21 claims individually make it difficult for the members of the class to redress
22 the wrongs done to them.
23 e Absent a class action, most class members would likely find the cost of
24 litigating their claims prohibitively high and would therefore have no
25 effective remedy at law.
26 e The pursuit of Plaintiff's claims, and the claims of the members of the
27 class, in one forum will achieve efficiency and promote judicial economy.
28 e There will be little difficulty in the management of this action as a class

-11-
CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
K AZEROUNI
LAW GROUP. APC

5

Case

 

 

2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 12 0f14 Page ID #:12

60.

61.

62.

63.
64.

65.

66.
67.

68.

69.

action.
Defendant has acted or refused to act on grounds generally applicable to the
members of the class, making final declaratory or injunctive relief appropriate.
Plaintiff and the class members have all suffered and will continue to suffer harm
and damages as a result of Defendant’s unlawful conduct.
This suit seeks only damages and injunctive relief for recovery of economic
injury on behalf of class members and it expressly is not intended to request any
recovery for personal injury and claims related thereto.
COUNTI
Violations of the Telephone Consumer Protection Act
47 U.S.C. § 227(b)(1)(A) (iii)
(On behalf of Plaintiff and the TCPA Class)
Plaintiff incorporates herein all preceding factual allegations.
Defendant and/or its agents placed unsolicited text messages to Plaintiffs
cellular telephone and the other members of the TCPA class using an ATDS.
Defendant made these text messages en masse without the consent of Plaintiff
and the other members of the TCPA class.
Defendant’s conduct was negligent, or willful or knowing.
Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
Defendant’s conduct, Plaintiff and the other members of the TCPA class are each
entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
violation.
Plaintiff and members of the putative TCPA class are also entitled to and do seek
injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other
persons or entities acting on Defendant’s behalf from violating the TCPA, 47
U.S.C. § 227, by sending texts, except for emergency purposes, to any cellular
telephone numbers using an ATDS in the future.
Defendant violated 47 U.S.C. § 227(b)(1)(A)(ii1) and 47 C.F.R. § 64.1200(a)(2)

-12-

CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
KAZEROUNI
LAW GROUP, APC

>

Casq

2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 13 0f14 Page ID #:13

70.

by utilizing an ATDS to make advertising and marketing texts to Plaintiffs

cellular telephone number without prior express written consent.
As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(Git) and 47
C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to

damages in an amount to be proven at trial.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment, as follows:

g)

COUNT I
Violations of the Telephone Consumer Protection Act
47 U.S.C. § 227(b)(1)(A) (iii)
(On behalf of Plaintiff and the TCPA Class)
Determining that this action is a proper class action;
Designating Plaintiff as a class representative under Federal Rule of Civil
Procedure 23;
Designating Plaintiff's counsel as class counsel under Federal Rule of
Civil Procedure 23;
Adjudging and declaring that Defendant violated 47 U.S.C. §
22:7(b)(1 (A) Gti);
Enjoining Defendant from continuing its violative behavior, including
continuing to deliver text messages to Plaintiff's cellular telephone
number, and to the cellular telephone numbers of the members of the class,
without prior express written consent;
Awarding Plaintiff and the members of the class damages under 47 U.S.C.
§ 227(b)(3)(B) in the amount of $500.00 per unlawful text message to
Plaintiff, and each class member;
Awarding Plaintiff and the members of the class treble damages under 47

U.S.C. § 227(b)(3)(C);

-13-

 

 

 

CLASS ACTION COMPLAINT Baker y. Aluh-Teh LLC

 
KAZEROUNI
LAW GROUP. APC

>

Case

 

 

2:20-cv-07316-CBM-MRW Document1 Filed 08/13/20 Page 140f14 Page ID #:14

h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and
expenses under Rule 23 of the Federal Rules of Civil Procedure;

i) Awarding Plaintiff and the members of the class any pre-judgment and
post-judgment interest as may be allowed under the law; and

j) Awarding such other and further relief as the Court may deem just and
proper.

DEMAND FOR JURY TRIAL
71. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by

 

jury of any and all triable issues.
KAZEROUNI LAW GRowp, APC
Date: August 13, 2020 By: _s/ Yana A. Hart
Yana A. Hart, Esq.
Attorneys for Plaintiff

-14-
CLASS ACTION COMPLAINT Baker v. Aluh-Teh LLC

 
